Citation Nr: 0805509	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-34 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  His decorations include the Bronze Star Medal, the Air 
Medal, the Vietnam Service Medal (with 1 Silver Service 
Star), and the Republic of Vietnam Campaign Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the White River Junction, Vermont, Department 
of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the veteran testified during a video 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD as a result of his 
service in the Republic of Vietnam ("Vietnam") while 
serving on active duty in the United States Army.  

According to the veteran's service personnel records he 
served in Vietnam from December 6, 1967 to December 4, 1968.  
He was principally stationed with "HHB2/4thArty9thInfDiv 
USARPAC."  The Board associates this with identifying the 
U.S. Army's 9th Infantry Division, 2nd Battalion, 4th 
Artillery.  While in Vietnam, the veteran participated in the 
Tet Counteroffensive and Counteroffensive Phases III, IV, V, 
and VI according to personnel records.  

Through various statements, the veteran has reported the 
following in-service stressors: (1) Being at a French fort on 
the South China Sea around December 12, 1967 when it was 
mortared; (2) being subject to multiple rocket and mortar 
attacks while assigned to a forward observation team at 
"Rach Kien;" (3) duty surveying the dead to take body 
counts after action; (4) seeing bodies which were bloated 
with heat and fly ridden while serving on a blocking force in 
Saigon during Tet; (5) being at a hospital in Saigon when 
bombs were falling; (6) witnessing a Vietnamese boy killed in 
a truck accident; (7) finding out that while he was on R&R 
(rest and relaxation/ absence from a combat zone) his 
temporary replacement was shot in the chest; and (8) a round 
exploding near him causing hearing loss and killing a 
Captain's radio telephone operator.  For more specific 
information regarding these stressors, see the "stressor 
letter" submitted by the veteran's representative on his 
behalf in September 2005 and the veteran's February 2006 VA 
psychiatric examination report.

The Board has carefully reviewed the file and is of the 
opinion that further development is in order.  Initially, the 
Board notes that if the veteran was stationed with a unit 
that was present while enemy attacks occurred, it would 
strongly suggest that he was, in fact, exposed to such 
attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(base subjected to rocket attacks during time that veteran 
was stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
would corroborate his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
As such, an attempt as detailed below should be made to 
obtain relevant unit records.

Next, while the veteran's service treatment records were 
requested and obtained, the records appear to be incomplete.  
The records obtained include chronological records of medical 
care from before and after the veteran's service in Vietnam; 
however, there are no treatment records documenting care 
while he served in Vietnam.  In fact, the only entries from 
the time period the veteran was in Vietnam in the service 
treatment records currently on file are made on his 
immunization record.  The veteran has specifically reported 
being treated for ailments while serving in Vietnam.  For 
example, in the stressor letter written by the veteran's 
representative on his behalf he reports that after being 
around bodies which were bloated and fly ridden he developed 
diarrhea and vomiting, for which he was sent to Saigon 
Hospital.  At his February 2006 VA psychiatric examination he 
reported that a round exploded approximately 25 feet away 
from him which blew him off the ground, burned his ears and 
led to substantial hearing loss and tinnitus (conditions for 
which service connection is currently in effect).  The 
veteran's service treatment records during his time in 
Vietnam, including records from the hospital in Saigon, could 
be relevant to the claim at hand and further attempts to 
obtain them should be made.  If the records cannot be 
located, such should be certified by the Federal Records 
Center in accordance with applicable provisions concerning 
federal records.
 
The veteran has also submitted copies of certificates showing 
he was awarded the Bronze Star Medal and the Air Medal for 
service in Vietnam (this is also shown on his Department of 
Defense Form 214).  While these medals are not conclusive 
proof of combat (without the "V" device), they do show that 
he had "meritorious achievement in ground operations against 
hostile forces."  The record before the Board does not show 
what these meritorious achievements were.  The citations 
associated with these awards are not in the veteran's claims 
file and could be relevant to this case.  Further attempts, 
as detailed below, should be made to obtain information 
surrounding the circumstances which provided the bases for 
these awards.   

A request for pages from the veteran's personnel file showing 
unit of assignment, dates of assignment, participation in 
combat operations, wounds in action, awards and decorations 
and official travel outside the United States has been made 
with the National Personnel Records Center (NPRC).  This 
information was subsequently furnished by NPRC.  This request 
was made using PIES (Personnel Information Exchange System) 
request code 019.  According to the M21-1MR, Part IV, 
Subpart ii, 1.D.14.e, only select documents from the 
veteran's personnel folder, including those listed under M21-
1MR, Part IV, Subpart ii, 1.D.14.f, are provided in response 
to submission of a request under PIES request code O19.  For 
United States Army veterans those records include only the DA 
Form 2-1, Personnel Qualification Record (prior to January 
1973, DA Form 20, Enlisted Qualification Record and DA Form 
66, Officer Qualification Record were used).  As the veteran 
was awarded the Bronze Star Medal and the Air Medal for his 
service in Vietnam, there could be annotations regarding the 
veteran's conduct resulting in these awards contained in 
performance reports generated during that time.  A request 
should be made to NPRC for the veteran's performance reports 
or other pertinent documentation.  

Finally, the veteran should again be asked to submit any 
additional information he can regarding his claimed 
stressors.  For example, if the veteran (or his service 
treatment records) could identify when he was sent to the 
hospital in Saigon for treatment of diarrhea and vomiting, VA 
would likely be able to come up with time frames for some of 
his other reported stressors.  A time frame for any of his 
alleged stressors could be helpful.  In the stressor letter, 
the veteran's representative states that there are other 
incidents, some more difficult to document.  The veteran is 
encouraged to detail these incidents as well.  This is also a 
case were "buddy statements" could be relevant.  For 
example, the stressor letter identifies the veteran's 
temporary replacement who was shot in his absence by name.  
This gentleman may be able to provide first hand accounts of 
events regarding the veteran's service in Vietnam.  If the 
veteran has any service treatment records, service personnel 
records, medal citations, or any other information that may 
be relevant to this claim he is invited to submit them to VA.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
any additional information he may have 
regarding his claimed stressors.  Advise 
the veteran that specific dates, within a 
two month time frame, are needed to obtain 
credible supporting evidence of his 
claimed stressors.  Ask him to provide 
such dates for his claimed stressors.  
Also remind the veteran that he can submit 
"buddy statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  He should specifically be asked 
to provide any citations issued 
corresponding to medals he was awarded 
while in service, service treatment 
records, and service personnel records in 
his possession.  

2.  Another attempt should be made to 
obtain from the appropriate source(s) the 
veteran's service treatment records from 
his period of active service from June 
1967 to June 1970.  Records pertaining to 
treatment during his service in Vietnam 
should be specifically requested.  All 
records/responses received should be 
associated with the claims file.  
Specifically, as needed a specific request 
for Saigon hospitalization records should 
be made.  If the medical records from the 
veteran's time in Vietnam are not found, 
and cannot be reconstructed, that should 
be so certified in accordance with 
applicable laws concerning federal 
records.

3.  Requests should be made with the 
appropriate source(s) to obtain any 
citations noting the veteran's conduct 
that led to the award of the Bronze Star 
Medal and Air Medal.  At a minimum, 
requests should be made to the Department 
of the Army and the NPRC.  All 
records/responses received should be 
associated with the claims file.  

4.  A request should be made to NPRC for 
the veteran's performance reports.  All 
records/responses received should be 
associated with the claims file.  

5.  A list of the veteran's claimed 
stressors should be compiled, and United 
States Army and Joint Services Records 
Research Center (JSRRC) should be 
contacted for corroboration of such 
stressors and for materials pertaining to 
the veteran's in-service unit if 
appropriate details are provided.  
Specifically, ask JSRRC to provide the 
unit records and any history of operations 
of the U.S. Army's 9th Infantry Division, 
2nd Battalion, 4th Artillery   from 
December 6, 1967 to December 4, 1968 in 
the South East Asia Theater of Operations.  
All records/responses received should be 
associated with the claims file.  

6.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



